DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             LESTER BAILEY,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D22-1324

                           [September 15, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein,
Judge; L.T. Case No. 14-011174CF10A.

   Lester Bailey, Bristol, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.